Citation Nr: 1242799	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1971, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, in part, denied service connection for right and left ear hearing loss and skin disabilities.  The Veteran appealed this rating action to the Board. 

Also on appeal from the RO's September 2009 rating action was the issue of entitlement to service connection for post traumatic stress disorder (PTSD).  By a July 2012 rating action, the RO granted service connection for PTSD, effective March 19, 2009 - the date VA received the Veteran's initial claim for compensation for this disability.  As the Veteran has not disagreed with the initial 50 percent evaluation or the effective date of March 19, 2009, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The Veteran seeks service connection for right and left ear hearing loss and skin disabilities.  He claims that these disabilities are related to his in-service noise and sun exposure, respectively.  The Veteran maintains that he has experienced hearing loss and skin problems ever since he was discharged from service in September 1971.  In essence, he maintains that he has experienced a continuity of hearing loss and skin symptomatology following his separation from active duty.  Having reviewed the evidence of record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claims.

(i) Right and Left Ear Hearing Loss Disabilities

The Veteran seeks service connection for right and left ear hearing loss disabilities.  He contends that he has bilateral hearing loss that is etiologically related to in-service acoustic trauma from having worked as an aircraft mechanic. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (2012). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, 'a lasting worsening of the condition'--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003 (July 16, 2003). 

In certain situations, a veteran's own statements that his current disorder or disease preexisted his active service may serve, even in the absence of verifying clinical evidence, as clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 does not limit the kind of evidence that can be used to rebut the presumption of soundness to medical evidence, and, that 38 C.F.R. § 3.304(b) in fact notes the need to consider the history of pre-service conditions recorded at the time of examination as well as other evidence of record. 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).
For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, this presumption is rebuttable by probative evidence to the contrary. 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The United States Court of Appeals for Veterans Claims (Court,) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  In Hensley, the Court also indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)). 

The Veteran's service treatment records include a January 1968 service enlistment examination report.  This report shows that the Veteran's ears were evaluated as "normal" at service entrance.  An audiogram contained findings of normal hearing for the right and left ears.  38 C.F.R. § 3.385.  There was, however, an auditory threshold of 35 at 4000 Hertz in the left ear.  In the Summary and Defects section of the report, the examining physician indicated that the Veteran had "Impairment of Hearing."  The Veteran was assigned an H2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear").  On a Report of Medical History, dated in January 1968, the Veteran denied having had any hearing loss.  A July 1971 service discharge examination report reflects that the Veteran's ears were evaluated as "normal."  In the Notes section, the Veteran described his health as "Good." An audiogram contained findings of normal hearing in both ears.  38 C.F.R. § 3.385.  On an August 1971 Statement of Medical Condition, the Veteran indicated that there had not been any change in his medical condition since his last examination.  

As the Veteran's January 1968 audiometric examination demonstrated an auditory threshold finding of 35 at 4000 Hertz in the left ear, there is evidence of a left ear hearing loss disability at service entrance.  See Hensley, supra.  As such, the presumption of sound condition at service entrance does not attach with respect to the Veteran's left ear, and his claim of entitlement to service connection for a left ear hearing loss disability is one for aggravation of a preexisting disability.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2012).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2012).  Conversely, the Veteran's January 1968 audiometric examination revealed audiogram findings consistent with normal hearing for the right ear.  38 C.F.R. § 3.385.  Thus, the Veteran's claim as it pertains to his right ear remains one of direct service connection, as opposed to aggravation of a preexisting disability.  See Crow, supra; 38 C.F.R. § 3.304(b). 

Post-service VA medical evidence reflects that the Veteran was initially found to have had right and left ear hearing loss disabilities for VA compensation purposes during a September 2009 VA examination.  (See September 2009 VA examination report).  At that examination, the VA examiner noted that he had reviewed the Veteran's claims file, which specifically included the above-cited service treatment records and his self-reported history of having been "chronically exposed to high levels of noise as a result of military duty."  The VA examiner concluded that because the Veteran had normal hearing at service entrance in January 1968 and at separation in July 1971, that "[i]t would seem less likely as not that the hearing loss that the patient now has was the result of his military."  (See September 2009 VA examination report).  The September 2009 VA examiner did not provide an opinion as to the aggravation component with respect to the Veteran's left ear hearing loss disability.  Id. 

The Board finds the September 2009 VA examiner's opinion to be inadequate with which to decide the Veteran's claims for service connection for right and left ear hearing loss disabilities.  With respect to the Veteran's right ear hearing loss disability, the September 2009 VA examiner did not adequately consider his competent reports of an onset or increase of right ear hearing loss symptomatology during his military service and the continuity of his symptoms following his separation from military service in 1971.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset, continuity, and severity of his right ear hearing loss must be given consideration in determining whether service connection is warranted.

In this regard, the Board also notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, an additional medical opinion is needed so that the reviewer can provide an opinion on the etiology of the Veteran's right ear hearing loss disability in light of his service treatment records and his reports of continuity of his right ear hearing loss since service discharge in 1971.  

In addition, the September 2009 VA examination report is inadequate with respect to deciding the claim for service connection for a left ear hearing loss disability because the VA examiner did not address the aggravation component of this claim. 

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171   (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  While the Veteran has been afforded a VA examination, the Board finds the September 2009 VA examination opinion to be inadequate with which to decide the Veteran's claims for service connection for right and left ear hearing loss disabilities.  The Board finds that this opinion does not give adequate consideration to the Veteran's report of a continuity and severity of his right ear hearing loss following his separation from service in 1971, nor does it address the aggravation component with respect to his left ear hearing loss disability.  Therefore, the claims for service connection for right and left hearing loss disabilities must be remanded to obtain an additional opinion that addresses these deficiencies.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

(ii) Skin Disability

The Veteran claims service connection for a skin disability.  He maintains that he has had reoccurring spots on his "shoulder" since he served in the Republic of Vietnam.  (See VA Form 9, dated and signed by the Veteran in July 2010). 

The Veteran's service treatment records reflect that he was prescribed medication for rashes on his legs in October 1969.  A July 1971 service discharge examination report reflects that the Veteran's skin was evaluated as "normal." 

Post-service VA evidence reflects that the Veteran was sent for a shave biopsy of the left shoulder in early September 2008.  (See VA treatment report, dated in early September 2008).  A preoperative diagnosis of lentigo, R/O (rule out) lentigo maligna was entered.  A post-operative diagnosis was not entered.  The remainder of the VA treatment records do not contain the postoperative results of the Veteran's September 2008 shave biopsy of his left shoulder or evidence of a current skin disability.  Thus, it is unclear as to whether the Veteran currently has a skin disability for the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Therefore, the RO should attempt to obtain the complete postoperative surgery report of the Veteran's September 2008 left shoulder shave biopsy performed at the Murfreesboro, Tennessee VA Medical Center (VAMC) on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate specialist to have him or her review the claims file to provide opinions as to the nature and etiology of the currently present right and left ear hearing loss disabilities.  The claims file must be made available to and be reviewed by the reviewer.  While the entire claims file must be reviewed, the reviewer's attention is directed to the January 1968 audiometric examination and the July 1971 separation report of medical examination, as well as the September 2009 VA examiner's negative opinion.  The reviewer must provide opinions to the following questions: 
   
(i) With respect to the Veteran's right ear hearing loss disability, is it as least as likely as not (a 50 percent or better probability) that it is etiologically related to the Veteran's military service, to include in-service noise exposure as an aircraft mechanic?  The reviewer shall also opine as to whether it is at least as likely as not that any current right ear hearing loss disability had its onset within the initial post-service year? 

In rendering these opinions, the reviewer must discuss and consider the Veteran's report of continuity of right ear hearing loss symptomatology following his separation from active duty in 1971. 

(ii) Concerning the Veteran's left ear, is it as least as likely as not that the left ear hearing loss noted at service entrance in January 1968 was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service?  In rendering this opinion, the examiner should specifically comment on the January 1968 audiometric report, reflecting that the Veteran had an auditory threshold of 35 decibels at 4000 Hertz and July 1971 service separation examination report.   

(iii) In answering the above-cited questions, it would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(iv) The reviewer must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the reviewer consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the reviewer is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  The RO should attempt to obtain and associate with the claims file the postoperative results of the Veteran's shave biopsy of the left shoulder performed at the Murfreesboro, Tennessee VAMC on September 3, 2008.  All efforts to obtain these records must be documented in the claims file.

3.  After undertaking any other development deemed appropriate, such as scheduling the Veteran for additional VA examinations, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


